               Case 20-12841-MFW                 Doc 681-3         Filed 01/25/21         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                              Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                                 Case No. 20-12841 (MFW)

                                 Debtors.                           (Jointly Administered)

                                                                    Objection Deadline: February 8, 2021, at 4:00 p.m. (ET)
                                                                    Hearing Date: Only if Objections are filed



                                     NOTICE OF FEE APPLICATION

         PLEASE TAKE NOTICE that Greenberg Traurig, LLP, counsel to the above-captioned
debtors and debtors-in-possession (the “Debtors”) filed the Second Monthly Fee Application of
Greenberg Traurig, LLP, Counsel for the Debtors, for Allowance of Compensation for Services
Rendered and Reimbursement of Expenses for the Period From December 1, 2020 Through
December 31, 2020 (the “Application”), with the United States Bankruptcy Court for the District
of Delaware, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801 (the “Court”).
         PLEASE TAKE FURTHER NOTICE that any response or objection to the Application
must be filed with the Court on, or prior to, February 8, 2021 at 4:00 p.m. (prevailing Eastern
Time) and served upon: (i) the Debtors’ chief restructuring officer, Phoenix Management
Services, 535 Fifth Avenue Suite 1006 New York, NY 10017 (Attn: Brian Gleason
(bgleason@phoenixmanagement.com)); (ii) the Debtors’ counsel, Greenberg Traurig, LLP at
(a) The Nemours Building, 1007 North Orange Street, Suite 1200, Wilmington, DE 19801 (Attn:
Dennis Meloro (melorod@gtlaw.com)) and (b) 77 West Wacker Dr., Suite 3100 Chicago, Illinois
60601 (Attn: Nancy A. Peterman (petermann@gtlaw.com), Eric J. Howe (howee@gtlaw.com),
and Nicholas E. Ballen (ballenn@gtlaw.com)); (iii) counsel for the prepetition lenders and
administrative and collateral agent and postpetition lenders and administrative and collateral agent,
Winston & Strawn LLP, 200 Park Avenue, New York, NY 10166 (Attn: Carey D. Schreiber
(cschreiber@winston.com) and Gregory Gartland (ggartland@winston.com)); (iv) the Office of


1
  The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number of
debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their federal
tax identification numbers is not provided herein. A complete list of such information may be obtained on the website
of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities for
purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.
ACTIVE 54910189v1
             Case 20-12841-MFW       Doc 681-3    Filed 01/25/21    Page 2 of 3




the U.S. Trustee (Attn: Hannah McCollum, Esq. (hannah.mccollum@usdoj.gov)); and (v) counsel
to the Official Committee of Unsecured Creditors appointed in these chapter 11 cases, Berger
Singerman LLP, 1450 Brickell Avenue, Suite 1900, Miami, FL 33131 (Attn: Brian G. Rich
(brich@bergersingerman.com) and Michael J. Niles (mniles@bergersingerman.com)), and
Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street, 17th Floor, Wilmington, DE 19801
(Attn: Bradford J. Sandler (bsandler@pszjlaw.com) and Colin R. Robinson, Esq.
(crobinson@pszjlaw.com)).
        PLEASE      TAKE     FURTHER       NOTICE       THAT       PURSUANT       TO   THE
ADMINISTRATIVE ORDER ESTABLISHING PROCEDURES FOR MONTHLY, INTERIM,
AND FINAL COMPENSATION AND REIMBURSEMENT OF EXPENSES OF PROFESSIONALS
RETAINED IN THESE CHAPTER 11 CASES [DOCKET NO. 202], IF NO OBJECTIONS ARE
FILED AND SERVED IN ACCORDANCE WITH THE ABOVE PROCEDURES, THE
DEBTORS WILL BE AUTHORIZED TO PAY 80% OF THE REQUESTED FEES AND 100%
OF THE REQUESTED EXPENSES WITHOUT FURTHER ORDER OF THE COURT. ONLY
IF AN OBJECTION IS PROPERLY AND TIMELY FILED IN ACCORDANCE WITH THE
ABOVE PROCEDURES, WILL A HEARING BE HELD ON THE APPLICATION BEFORE
THE HONORABLE MARY F. WALRATH AT THE UNITED STATES BANKRUPTCY
COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET, 5TH FLOOR,
COURTROOM NO. 4, WILMINGTON, DELAWARE 19801.


                                 [Signature Page Follows]




ACTIVE 54910189v1
             Case 20-12841-MFW   Doc 681-3   Filed 01/25/21   Page 3 of 3




Dated: January 25, 2021                  GREENBERG TRAURIG, LLP
Wilmington, Delaware
                                         By: /s/ Dennis A. Meloro
                                         Dennis A. Meloro (DE Bar No. 4435)
                                         The Nemours Building
                                         1007 North Orange Street, Suite 1200
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 661-7000
                                         Facsimile: (302) 661-7360
                                         Email: melorod@gtlaw.com

                                         -and-

                                         Nancy A. Peterman (admitted pro hac vice)
                                         Eric Howe (admitted pro hac vice)
                                         Nicholas E. Ballen (admitted pro hac vice)
                                         77 West Wacker Dr., Suite 3100
                                         Chicago, Illinois 60601
                                         Telephone:     (312) 456-8400
                                         Facsimile:     (312) 456-8435
                                         Email:         petermann@gtlaw.com
                                                        howee@gtlaw.com
                                                        ballenn@gtlaw.com

                                         Counsel for the Debtors and
                                         Debtors in Possession




ACTIVE 54910189v1
